During the course of the argument it developed that the Industrial Commission had not made such disposition of the matter as to permit relator to appeal to the common pleas court, and the cause was therefore held in abeyance to permit further proceedings before the Industrial Commission to obviate that difficulty. Since the submission of the cause in this court the Industrial Commission has granted the claimant a rehearing, and the cause has therefore become moot in this court. The relief prayed for must, therefore, be denied on authority of Miner v. Witt, 82 Ohio St. 237.
Writ denied.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN and ROBINSON, JJ., concur.
  KINKADE, J., not participating. *Page 679